Case 1:19-cv-02695-AT Document 3-7 Filed 03/29/19 Page 1 of 10

 
Case 1:19-cv-02695-AT Document 3-7 Filed 03/29/19 Page 2 of 10

 

(SOL PURE pO Haney te0g) ‘stpsry yorugNns yy sty Jo diysroumo pesay
S$, oUSeUO pelsapied NOWEASTS3I FORIM JUSTMIAAOL ot) WIM porsisiFel sem Weuloowsy ongnsy sui Sloz “Zz Amr UO

"(aoe forg omsemg,,
ain) osford Penueprses pale MIsLTio} asl poxtur B Jo SESE Aq Tetug Wi wWentdopsasp ay] rox aueMg Aq peziyN 39 Yim
PRET SY “F107 Z Jeqeng fo wenrares0n any ym (VC) otscdy quswdopeacq B poudis Ajsnoraeid pey suiseug

"(.suusry ongnsy,, oy) siseq pyoyssy & Uo pue’y qons [95 0} YSU
otf Spnyour syysis yorym “(_pue-y, stp) puey womyors Jo (sesoe Spz Apoteurrcomdds) srsjour ozenbs Uo auo 2940 Sq
UlEPISO GUISE PoIUEIs JISUMTIAAOL ot AqaseyM (,JUSUTUSAOL},, 97) TEUID JO TUS UUSA0D oy] IM C.V),,) JUssSsy
yougNsy) & pausis (OVI) “OUT ‘ouTsenicg Jo Aretpisqns poumo 9409 & “(atisewio,) ITT smibemo ‘soz “1 Ame ap

jslis sy spe (Posey © ay Ug Py asa]

 

“py ssuEpx” st sepium (9}p-s¢7 ayo} juensmd woneswmmmcs qsuisoUSTMION-alg []
‘py esueyoxy sy Jopun ()z-Pr1 syn 0} Juensimd noneommunuos qrousouaMMOs-82g []
“PY seueyOXY Wp Jepun Z]-ep] opry Oo} ywensind peysyeur Fuyroryos Cy

“PY SSDNMOSE ou] Iepunt zp elt 0} Iaensind UOHROTIMMMICS BERL AA

isaorstAqid FurmMoy[oy a4 30 ACE Japon
quensiSoy jo uonedsyqo Fugy sty Aysupes A[SHOSUL] NUTS O} PSpUSTU] SI Y-3 WIO.J 31} JL Mofeq Xoq ayeridordde om yoo

TPIP-95 (Z1Z) epos ware SUIpHpoU ‘equina suoydasye; s,UENsTsay

 

 

(epec drz} (saoqyo sannoaxe jediound Jo ssaippy}
STIL “AUN [HOA MSN WOOLY aBh “ONTEAY EL OSE
CON, Gequinyy (uonerodioour
woneomnnepl Jesopdurgy sym) STL J MOISSIMIEEAD) JO wonorpsrm! ssyro Jo 21245)
ORE9LET-OC PITLE-O SIBMES(]

(Ja17eq) Si Wi peyloeds se Iueysisay f¢ sueu joexg)
D0] ‘SuLcemE)

 

S102 6 AML lodey Jo See]
“PEST JO PY suey sonimmsag 94) Jo (p) Sy 10 |] MONI oF JuENsINg
LIOdIa INTIS |
M-s WHOr
GRSOT “OC “WoysnTysE AA
NOISSIAIAO0 JDNVHOXS GNV SALLRIASaS

SALVIS (2LINN _
3E8 WMO UayemBemo “CT g6OL04gs L W-8
Case 1:19-cv-02695-AT Document 3-7 Filed 03/29/19 Page 3 of 10

 

“AUTSeMIC_ Aq PaUMo Jesse STQIFARIIN Ue o10;eIST] ole SIPSHY jOMIMS |] AY] “OMISeUIC_ SI pUE'T SyR Jaac sYsNy JonyNsy amy
JO ISUMO polajsiger 943 Aq LOW SI pue’y ou] Jo IauMo palaysTgal ay] Jnsei B sy “slorg suse om] jo weudopsasp
ou JOF pasn aq puey ay Wet BoRIpuCS Wo (, LOL.) TeWIO jo MisLmo] Jo AnsTUNA oq) 0} pextayseey Aseleyy sty yom
“TRUIC JO J9PLI otp ‘Pres Big sooqed ueyng Asaleyy sip Aq poumo Ajsnoqaaid sem pur] IY “saTSeUIQ opt (sTysry
JOMENSY],, SB) UOBRALIMIOD [eHdes Yseo-LOU & sper simgpy imoy yedoy “L.WHS,,) WeWlesloe Joppoyamys & 0} yuEnsINg

Syaigy DaGASy ayy -W
SMOTPMLIOFUL SULMOTOF 09 Surprscid st Aueduio> oj ‘sispeur xeduacs
Apuoroyuy saros of oodsal TIM slepjoqsseys sy Jog Aousredsueg pue Ayuefo az KEM O} SLIORS SUMUNUOD SII 04 Jy
"SyUaAT IST 10's Wer]

“COL HOMPXY Se Oyarey parpene st asveyel ssozd eq yo Adoo y
“STISBWIQ Ag peuUMo sIYSy POMyNSE oy] JO UOTENTeA sy] SuIouMOUTE sseajal ssaid B ponsst Anedmmoy om S1oz “6 AML UG
“SINSOPSSlEY (yl WORElussy FN, Mey

“podal sig Jo syep sty Jo se Suapurysyno
sqrene a) oduay, TLL S€ SOWeUIA oy SULALepun sareyg VOTED Z//"T Ce SUTMIBUIAL otf SE [JOM Se S}ETTEe sty pur
JOWweAL] off Aq patMo Apuassid sameyg UOUTWIOD panonusUrasoye oy] [[e Jolstdas 01 “VTS OO} WLM JUsmaEIS UOMENstdes
B OJ 0} JOISOANT 1 TIM paalse OYIO “esloiexs STO “Ez IITIE SMP tH UoHounfuos Ul “NNO ‘OST$ Jo spesooad
IO] azeyg BOUTMOD Jed go'1g Jo 90nd osistoxa Ue Je STURLE A, edulis], STTRST PesTZaKs AOJSOATI 34} $1 OZ “6z AUN UO

“QOS*LZES FO OVINIG 01 spssoaid Joy aieyg nome Jed yE-r¢ Jo vor estoiexe We ye orerpupe qons Aq pestotexe
alam SELE yy IsedmMa], OOO'OST JOYUNS B FOZ “Z 9qOWO UO “ON0'OEES JO OVINIO 0 Spoeooud 207 areyg uoUMOD sed
OF T¢jo sound sstoJoxe Ue 2 I0FSSAUT ot] Jo eyet[Lye we Aq pasiolexe slew syieue Ay wseduel ONO ORT “FIO? “ST Inisny UD

 

g

“910% “Ez sume Uo ondxe sqmeLEA\ Isedmoy sy popuaure se “Ee6] Jo WW SeRLMONG oy WL psuyep St
Tad3} Tel Se .SSUEMISS PSPOLysal,, ae sleUe A jsoduey off Jo sstorexa uodn o[qenssi sereyg WoOUNMe[ oi) pie sitene A
ysodtaey ay “(syueue yy ysoduiay,, ayy) ajep esiorexe yreacjor oy, Suypoosid Ayeyeipomm: Asp Furpey oy wo sreqg
UOTUIOT B IOg coLd ayes Susayo ory] JO 940g (q)} Jo “amBYg WoNTOD Jed OO LS () yo leqesws a1 0] Fenbo sopd sstoiexe
aueys Jod 2 ye (,,se7eyg UOTWOD,,) Joos ueuTMOS anzen Jed 1900S S.OWIIO JO says poyonyses ou0 Jo sseyomd aq} soy
SIGESIOIONS oe GOT Jo yes ‘spreiem aseqoind yoojs WOUTMOS 9O0"ON0' | IOISeANL Ue O} penssl OYIAIO PLOz “pz au UO

 

SapLInIeG Aub yY JO Saleq Palspslso1a,y — coe WIL

-_Aueduies,, ay) se podar sig} u: Ajsaoayjoo 0] paliajos SowIySDIOs sae SIIseMID pure OVO

"(Horsey VNGAL, 2p) BLE Y WON pure iseq oPPpAAL tp WH Anunes Areas ‘seoujd Jomo Saoure “Ty
souerpisgns Zuyeiedo pue apinpiioa seoko[diie QOd‘OET “snuUeAcl [etme Jo BOTTIG ¢¢ JoA0 YM Auedmios duLasutens

ple TOnonystOo PeEOTEL- apn & ST (.909..) TyS ‘Awedwoy jemourdiea] sioje quo} payepllosao} “WeMQ fo Jap og]
‘PRES Wig sooged uEyNs ‘Aysefeyy SHEP Jo sysarejuT ayy Sooseided UOYEZTUESIe MeMIG we SI C.D.) SEV HN0D pekoy

“457 WMO ATVAQSSTLOO Yor “Tys “Ameduioc peuoleussy S1OjRNNOD polepyosuos Jo seLrerpysqns OM, “TH
pure ‘94c7 SUMO TOTEM sIFY WUNCD ACY “I
pure 9499 Sumo Hor on] ‘oUEMQ = +

rale SIOP[OUSIEYS SUiseLG oT,

(Z°O1 PUe OO SIIGMPKA 99g) “S1Oz “I Aine Mou st YC] on

Uf PAyBIOMINT SYSe] SROWEA Ons Jo ourFemcy Aq WoNToKs oy] JOY s7ec] WeMemsesyy o[ Furs ou, ‘pasueyo Mou oz soyecy
JUSWSMSesyA] PALODUSUISIOFE Sip] Jey] JetIee18e Su sULFeUCG oO} TUGLIM WI POULTPUO IUSUMILIANN 9 “SToz “Z Aine tO
“S10c “EL Goueyay Jo ate] sanoaryy om pur

$107 *Z 1990300 Jo ayeq] WORMOSXY o1p qIaMm Sopeq TUsWeMses] S89q] “Wo ay O} wensmy *(_.Sovec] uetemsesy,, up)
pPoIMsests 3q 0} SIL SYSE} SNOLIEA JO SUISBAIO Ag TONNDEXS 37} IO} spoped omry TOMA Mog soyep Tepes seyiosds yy sity,
Case 1:19-cv-02695-AT Document 3-7 Filed 03/29/19 Page 4 of 10

 

otf JO Jouzeu om ut wonder pue Aroysty “Ayjenb sup ‘AporeyeQ “‘squemieyp [eleaas Jo woroung 2 st (sIWsrY Pagnsyy
s,amiSeuig yo Jy} se yons) uoyZnyea Ate yo Aowmooe pue AIPGeler tp Tety JOsmepnl petepistioa $juSwASEUET ST I]

 

 

 

 

 

(ayer esueyOXS Ispioamo; AusImy] xX Siz ‘L ATL US paseq) y
QOO'FTO'SIL § £99'999°917 SIO asurasy
QO0NTI SSE F ooo‘oee"oST WAG TH
000°666°666 $ oo0*000"Se DAO ZL
OOOEETOOL 000°000'S6Z WAND STARS
& svehy WeWQ UO CORENTE A
sTeyOT “SL
HOnENEA Ssh jongnsy

 

 

 

‘MO[Sq Se] Sy UI PSZITEMITONS are SELTY pSTONMEWsIgTe samp sty Aq suoMENTeA SYSTY ORNS OT,
¥

“SIS TY PMNS) $ outset Jo onjea eereag oy] JO WoNEMOyeo
SI Ul UOHENIEA ‘TTe 20} Spnpour o} poulatisjep ssajoqpIeAsU Set IMsMeteUEM “IsASMOY WoKMes Jo sougpunge ue UT
“IOTPNO TROUSHe]s & squosoides Apu JSOUN pues PemEy SI TonENyeA s, Tir Tey uoTUIdo ety jo exe Auedime? oty pur snisenig

"S07 “2 ATi WO suIgeTIQ Aq paatooal sem.
poder wonenqes [eUy Tf SWE “Sloz Arenuey u1 ourseuig Aq pesleoal azem syoder GorenyeA eUG ZL pur syLAeg oy

“SOLHUNOS OY UL SSOUTO Yes Ue alour ssoise Suyessdo saatojduis
ooo’es sey TIC “(éTIE) Geanpyy Na W-i-snoyeso]-mO/suoreso[/qs-naseusm moo Bret mam //-dyyy)
youerg reqnq ‘peHwry AWN ‘sIeSey Suey] souos say qyN ‘Teqnq sempoue pesesus supsenig ‘clgz Amenuey uy

“OIIMJOA TOYOeSHAH Ul TONG
€9S pue serpUNos Q¢ Ul seoETO NOT GET aIOUr ssorse Sugesedo sasAojdme gog’gz ver s1owr TIM ‘sopmeduoa
SOLAIOS BYEISS [EAI PelOIAUMICS jeqoys sony doy 24 Jo au st TIC “(.ZId.,,) (woo eqo;sap mama) “pry
TEMONEMIO] TLC sweMG ur ssteniedxe saismapKe TIM TU Ty Teqnc] # pesesus sursemg ‘poz dequiesaq@uy*

“kueduroo xepll NSz ASLA ® St pue ‘asneyoxg yD01g Wopuo’T sy} Bo payst] si ‘apléMpyiom
SOOTITO ONO JOA WOT, SODTAINS o7kIS9 [eat Soplaold stags “(MosyTTARes mmm/edny YT] sesg [easy Ueiqery se
Soreredo (_ STARS) Aloo sy Aes mum) CH) SPARS JO soyTO URNIC su} pasesus suseug ‘prog ioquason uy *

‘CSUHL,)
sprepueys Sapoday [epueuLy peuonEwemy poe (.SOTY,.) SIoAsAmME parsyeyD Jo uoRMINsuy yesoy ou 4q poyloads
SplepoRys [eTorssazord off ILM SOUEPIOOCE UL payonpuos alem SMONEN[eA samy TTY “sien tonyynsy st Jo onyeA oy
Tia suTsewEG sprvcid 07 poyse SM SULE OSSTL] “SSOTISNG UOHENIEA syB}S9-jesal ay U1 spuelq s]qezTUooes spLappIoM
SAB] YOM JO [[e PUE Teqney] pue WelEE Ul UAMOUy [fom ore oN Jo fora ‘suLNy DOTENeA o]eyse-[eal oyeuedes sang Gy
PoRORTUCS aUTP EMEC “SWUSULSIE]s [AIOUUY STI UE oNyeA ons pucosy Apedord pre syysry pRyRS/) syJo snyea stp YsIquass OL
Jopso uy euceus peztSove: Ayeuorssayoud & UT .ponjea,, sq ISMN AST Jesse o[QISURM Ue are SSN PNyNSE sy} souTg

 

Sysiy nynS | Sy yO HORDNO A -f

yods.s sii fo atop 243 0] Juanbosqns app v yn pounusojap Ayanprarfop aq Fim yotym fo youa ‘suonsenb ¢ adoqu
aYf 0] Siamsun iO SsuiOa{nO jONTUBAA ToNID ayy fo aayojuasesda.s ag jou Mow aio fsa urasey pun dojeq jueumzo0umE
Aq passasdixa suonydo ayy, worm yous youa ut sysymoads paifynnh asm oym siosiape jouorssaford fo suojuydo ay uo
‘mojaq papiniep su Suotuido umo Sti Uo aIunTad §,tusuedoUD sAogn pun tao ‘Ajo 07 PaUTuLiayep Oso SOY jumtuAsDUUt
‘siausun Yyons guqutiojzep 0} paiinhas ssazoid xopduioo Ayuasayur ayy fo asmaoeq oy pauonnvs aap SLorsaaul 31g
swonsenb asoyy fo a22y2 [70 OF Siadsup ayy uO uOTUIdO UD paul say maUASDUDU S,CuDdiuED 7Y2 ‘Mojeg Parpap sy

£

@ paforg amSeuE 2M) Jog op yoRq Oy TeIOyeTLOO
se sxmeq 4} Aq passpisuos oq onyeA Tety TM “3T) — ¢ 21geNeG,, SIERY NYNsy ssulseMQ ay *¢

EsjustasIeys Teioueay peyepryosacs $,Auedmo-) oy Ul pue syusmayEys
TRIOUEUTT $.S0ISENIQ TT pspiose1 pue Joy payunosse aq sSHshy jonyNsy s.SUIseMIQ PMOys MoE] “Zz

& SHSTY NMS $,SuPsEMIG Jo oMYEA SY STH “]

cole SUSY PAINS} $,9UISEMH oF
qoadsai ULM poalosal aq Of suOYsenb - Jussagep Ajorgus ing ~ JUEIT MSs som seat oy) “oansodsied s Amedmog om wor
Case 1:19-cv-02695-AT Document 3-7 Filed 03/29/19 Page 5 of 10

 

 

S327 UE JOJO OM tq WOMISsessE $,JUSUISHEULTI WLM BSLSESTP JQNOP OU PMNOM “TTF “WOHENyEA arog? UE pelosppes SE “eAsiTaq
om ‘STq] pure expel yeosnyy oq] Jo Surpueysuapun pue ainsodxa pay] pey Wes} Porenyea Wey} ‘soueisul styt WT ‘esnEsaq
UOTENEA suTseNQ sy WI HoYs [op Aoqy eM} WodmorA sanoo(qns A[pouTUUpe Io sl “PTf 20y preSor ysoys TY op aaey
O] STORES om YSNOUE “OG “SAAQNOSXS SS9U] JO TUSSATOAUI ‘AlostArodns Wey] Isqyel eMp Siow sy) Woy payysueq
SAEBY PROM StNSeNIC Jo] UOIENIRA &,TIr JO SUIOoINO 9) aAaTIaq aM PTE so0eLIsdKe WERIC) Jeyesis Yim searMoaxe
peniyenb So7y Jotues exour tempo psysty ospe yesodoad s, [Tp “peousuedxeur symb st pue pogmpenb soy iow st oy wosied
Jomnf A104 2 pue TeWG JO FeosnyAl Ur aoustredxe pay ATeA Apoo ynq — yseg STPPTAL oq) Ut Apeser ssont pue uopucy
ul souspadxe jo seed jeLdAes Tt JoAaang Sopy perepegg peouctiedxe pue oyqedeo aymb © Jo pojsistios uoWenyeA
suseMIC) ony MICyIed 01 1p Aq pousisse mes} UREN omy aly ‘osTe qowspnl Mo ut APUepodmy spars Jo ZLG JsypIe
Way} soustisdxs WeUIQ WSIIp seal sey TTL Faljaq pue WoHSULopM ysoq Imo 0} nq UEWIO UL FUIpNpOUT 4seq STppHAL sy}
qoysnony suotenpea pemiopied osye sey [Tf “SOGJO AVN “Feqnd Bog Jo mmo poypuey osye sem SUTsEWE Joy UoNENpEA
J19Y] PUE SSeUIstiq UOTEN[CA s4Rise-yesI OT] WI Pleiq TMC Splippiom pue popsewal JOM B sey ose [Te =O

‘(sond) sioheamg paispeq> fo wonTaysuy
JeAOY 3IB JO Plog VEWCO ST} UO PoAios OSTe “MoOnEnjeEA omseGg om Joy epqisuodses ATeumid sem oy ‘ojency
oeLossy ZL SGT, “sisjeul a7enbs worpitt z 03 sxojeu azenbs goo’? Woy FarBuer soyd wo syrontdopeaep osn poxtul opeos
eSie] UO saIpms Aniqisesy pure syesteadde yuotdopacp ‘suonenyea seas adie] Mo porttes sy AeUIG uA STM y “sermedmco
SRIplOyMSUsaAu] pue siolsioy ‘spung worsuad ‘symeq ‘siodopsasp [BUOTEAL PUE EUONRMISIU: SUIpNpOU SyUST[A SHOTILA OF
SOlape WoleN[ea pie Ayyiqiseay Juourdojsaep Serpraosd ‘sonoeid opeqse [wor peqo]s B soy AoueynsaoD oresy [ee y Jo pesyy
SBA BY HEC UL ‘siojoss Aoveqnsuos yuemdorsasp pue HOWEN[eA ‘HomeseneUl o1N89-[eOI 9] UNIM pomiom oy suey
Beg JeosnjAl OT seo ATUL JOY peary Apsnorssid pel AOsIOU! TOMA] SeOSSY SIL], “WolEnyeA sty 167 Aprpiqesttodsas
Areuruid per oy UoENnTeA JO lOPsNC] ayelsossy Te pe ‘yeosny ple DeWg ul soustisdxe oud jap pey ose
OGM PUE TV 1 3G) Ul UCneNEA JO PUSH S.ZLC OSfe Sem OlM SAIINAY Gary payHiy) otf JOF Iowan Z LC 94} JO poys7stos
TOGENTPA SULSEUICG SU) 01 POUBisse FLcCl Wes WENT OM Uy “ApuEyodmm sioyy ‘sIwaA ot} IoAO sjueTD pie satpedoid
SNOLIBA JOJ JEOSNJAL UL SUOTENTEA sqe]se-jear Amen pouguied Smaey ‘ueMg U1 aouieLiedxs Jo jeap Wad e saeq Ao
pe ISey OPPHAL ays Noyenomy] suoyenjes pouLloyted seq ZL “OOF AVN, ‘Feqnc] Hew Jo ino peypary sem susenicg
JOf MOTENRA Tay; Pue ssoUIsNg VOLENTEA sTe]S9-Jeal Syy UI pueiq WMO] SpPLMp[IOM PUR PeplessEPPMESIZIG |G

“ITEUL Syepss-[Bel
FEOSHAL 9y] JO Burptelsropim pute sSpsjA.ony sty soy syuedionsed yey poe syueq peso] Aq pajoadsa [jam si pue sapedord
JeOsNPY SROLIEA JO} SUOMEN|EA Yons Joyo AneUI pourlopied sey oy ‘weds sum mad 497 Siu Suu “ssouisng woORENTeA
pure syEysa-yeal ou] UE ATSAISnpOXe peytom, A[SMONUYUOS aq sy WOM Sup stead QZ IJOAO IO} yeosnAY UL paxplom, pue
POAT SEY OGM MO][Sy SONA ® SI SULSRUAH Joy uORENeA sTysTY JonNs| ety pauLgyred Appeuosied oy yeosuyA Ul sTHABS Jo
JOPOIIC] SUPSEUEIA] St} I9ACSIOPA[ JOYTU AJeIso-[ess Eos] PUE UEMG uy Ul peoustiadxe [Jam AfStedXe SI pure pourmexa
Suyjoq JoyseUl 9]V1S9-[LSl SY] O} ISASO]O OY ST ST[LAEG JEISHIAL Ul Pyeso] Si MOMENTA SHSNY OTUs aNLSeUIC otf Jo JeqeUT
palqns oy] SI POM puey say UeWC TeasnpAy WI payeooy SWI WOTEN;eA SoM sy] JO suo ATWO stp Si SyARS OB

§

SUIMO[[OF 94} Wo sytoutspnl Aipigeres sy poseq yuoursseaeyy
“Caiqetjemm Apqeqoid ‘normudo s,jmetsSeURLT WE PUE) a[qeTPeT ses] Jt] St UOHENTEA 8, TT PUe “OPqEt[ar sou pucoss sp st
HONENIeA $7.1 SIGEie1 SOU OT SI MONENEA ,STTIAES Otfi Jet} SASTioq sfoOJerey] oA, “IaquUINt TONENTeA a]qeijar som oT}
JOATSp 0} A[OI]] ISCU ST PSUIWTEXe Sulaq jayIMU JeNORed arp wy souaTadXes prmosg-ayy-No Goatp Jo jumotue ysayears oy
TIM, ULI St} US) - SOUEISUT YOes Ul Wes] Ienyea poonetedxe ue fo justqnodde oy) Surumsse - Jerp saastyjaq JueussenEAy

UChId coal pueiq Jo uoHemdar
S$ ULI og] Wo Aporos Wety JoypEr “LING Yous URI UoTENfea ay) Saop suosied yemoe sup Aq pyay soustedxs uorrenypes ayes
-[eal Bore Tew JeosnpA] 1OSIIp JO WONBMp pUe sas] sy] UO TySTOM Due siseqdure Joyeald ynd sey JusweSeURUI STISLUIO
“(ostorexe sanoofqns @ ‘AjpoRUpE) posteael suoTeTes samy aq3 Jo AIQeY al sAnEloI ay] Surépnf pue Smyenpeas uy

“SUOWERYCA 2a? 303 SaBpnl PISMIASEURM TOTA THEA AWIQeTA1 JO SIsiom sATeEyar ot oF oadsaz WIM
uoTuido palapisuos $ juattleseteMl Jo slap[OYaleys m0 WLIOTM OY AJOIST TOATS ST JUSTASSaSst INC "TENG UEP ie sisye
WW psoususdxa aymb azz og jlonteseBus oursey oa} 0) pousisse syequiet ures} zemmorred stp wo neas Jo ‘Aueduios
¥ se ro ‘Aypeioued Tyr WO AppareSou 1oo[[al 0} JULOLL JOU SI [MSUISsesse MO Inq JONeW ST UI WIOMIssosse S,JUSMAsETEMA
THIM sosesip pindM “‘TTE OWMSSE OA “HOYS [QF TIf [af OM UorgM uo Gusulasedue suIseng oy) JOT PTC OM
poqmiodde suanyea Jo ures} jense oT fo souanedxe Joel UEWCO PeNp sqq) edse Joe] SNL UE Sty] “sorepodun yunomered
JO S| poulurexe Suteq yoxeUI at] Wl souetedxe panp yeyuEysqns SUAEY JeqMIanl uo Jseay Je YIM tes) peoustiedxe
pur poyrpenb eyo ung yons Aq Meunmodde sup yey] matA SJUSWISTeUEUE St IT Posesue s] ULIy pepresez fjem eB Surmssy

-auroome Append & yons Jo FuAAIgo stp OF JSTOWNs ATSAISN[OXS JOU si i — soon Appen’ e Furuieiqe oy usuraya
ATesssooU 8 S] WUT UORENTeA Popiesal TJOM B Jo JUeMIeSEsus oT YSROUTE wey Jesomoq uOTmdo s,juamMsSeueu Osye st I]

“HOYTsocal puelg Pealessp [[su. pue suoyemnde: wsjsoxe Tyia sug Anjenb ysrg are (TT¢ 2 ZL
‘sypaeg) ouIsemIg Aq pedesue smug Jones emp |Je ‘sottesul qesaid ou] wi pue ~ yueqodum Area si Auedimos ,renyea,,
Case 1:19-cv-02695-AT Document 3-7 Filed 03/29/19 Page 6 of 10

 

"OOO PISSTLS Si MONEIApIsmos Tons Jo anpea on} Joy Joquinn Fouad 9Y} Jet} SAclpaq
Apuaseid quomeseuem Auedwiog pus suldewig “eAoge Uolsstiosip ot} Ul PaTESTpUl SY “Sattoyeys [eLOUSNy Jessel Sey
UT JeqUMU yoaL09 sty 4Oy qenLosse Apadoud 04 Jepz0 Ul paaiaLersp sq JsnUt — oq O} JRO SWINY }f JoAajeyM ~— UOHeISpIsuoo
eI JO aNTBA ayB Vom) — STUSTY oNgNsE WIN. aseo ou SI Se _PUDI-WiyuewARd,, & Jo ssISHOO UOTEIepIsMos sty F] “Sproosy
petoueny s,ouSenIg wo peydeo se peproosr oq ‘uormdo yasaud syuomeseueUl Ut ‘pMoys sSTy jonyMs!) aq) Jo anpea
aU] a10p1sT]], “Saleys SULeeMEQ QS/°C99 9m} JO NIRA SUF WEN] a[qeUTULisjap Appeal oIOW! St SSTY WUGNSy a Jo snpea
otf yey] Jueas Aue wt “oasiaq SAA “SHSTe JOMYMS/) 9UB S] sazeYS SULSEUIC) NS/'E99 SUI LO} Beals LoTreLeptsuco sy], “sAOge
posseippe uorsenb .TOTenyes,, ai Tey woysenb yloryip Ajergue ue st — aulgewC 10F voysenb Sununosee 34} — ST],

“SHYT TONNES, MH OF sareyg swUseMIQ gSL'E99 pred Aymeop sey omewg “womerepisuos go uonsenb sq
ssaqosez (sAoge payonb) yustissrsy reppoqezeyg om yo [I] fp] ty esnelO remy uonndo siuomesereu st 1 *preSel si Ul

“sjUSLEATE}S JETOURUY § Ateduios aq] Jo sajonjooy ay] UI pasoyssip

SBM. WG JSS SolNyEg sy) WI Jesse apqUsuRM ue se peoples jou sem (psuTUe}sp se) s}qsll Jogsn suj JO
SNyeA ayy Woy “(osreyo Jo say pannbor oiam Aagy Fl 31) pred jou sem SITS JONNSN ay} 1OJ WONeISpIsuoe ueyM  “*G

pue “Syiisureyeys

jeiouenyy sAuedwoo ayy JO JosT[s souEpeg 24} UI jesse S[qISueyT] Ue se pepsooel sem (pourmieysp se) ssi
jonyMsn Sif 20} pred woperepisucs Tons Jo oNEA oy Wty ‘sTYSL ioTUyHsn oT Joy pred sea uoHeIeplsues Taye

L

1$3S89 SSO) UT “SHAT GAA sonepiocce a paredaid tog atom syiateyeys
jelfouemg ssoqa sommedumos uesdomg prey Aporqnd om; yo syooq omy uO sXe JUSISTIp Wi perpuey Sway o} juensimd
SEU longMsn,, 10, SUPMMOTE JO VNSST ay] Was SARy af “UOYsenb Ul jesse sIQISURIAT op 10g pred sea, ,BONeISspIsnoo,,
jou Jo JoNJSY Jo TONSenb o— To sum oMssT oy Jeu} st CYT) SIESTA jMyMsS- sy se YONs _sjasse 9IqQISUEITT,, IOy
Supancose Jo powjout Jedoid om 0} SupuTeped suopemsaa Syg] epqeogdde amp jo woreesdzaym nosed § JHoTISseuey]

“SySrY ions | sep 03 suayor JuoMMSABy IoploysEYS yp UW LMrd., We} YL

ld ae fo enjos oyt aq 01 paureuaiap spony pumag fo juno mys 01 jorba aopad
aspyound p in sasoys (062699) Cfif pespuny uacas punsnoyy se4yy Kis paspuny xis 20f yoy Mg uordisosqns ay2,,

sores SULSETIO Joy tondussqns
S.VOU o1 podser is Sommoyoy oy soyys “([i][p]ry osmepD ye “wed yoeas[el Ul) Wewoeley Joppoyereys eq],

“SpUSTISIEIS
jeloueny payepyosucs s,Aueduep om pue s,suIsemQ Woq WI siqeny ngnsy oy Jo woNIsmboe sy Joy yo
Apredoud 03 Jopr0 U1 (YVOSO pue Sua] Tod 0} yoodser qa sougpms aAteidsayul Xopdemoo sounewos pur souljapins
atp MOTO, Jn Atedmo7 oy} PuE “PIEMIOPIYSTeNs OF JOU ST IE SHYSTY JOMGNS/} 8 SULSeU_ se Yous ,josse O[qISUEIUL,, Te JO
qyuamean Sunmosse os1I00 at} SUPITULIA}ep WEA se ‘ATTELOYsEOCO yng sousNbeswoo INOIPIM IsaXs PIEMIOHYSIEYs & $1
syistdareis [eloueag peredaid gy YOSN WIM siwaulsyes feoueuy pasedaid gyay SupEpyosuos “saseo Jo ALofeu om UY

“aVVOSN WA
SOUepIOIIe Ul SUMSTHITETS [LIOUEUY poyepyposuco st sasedead Aneduoz op pur (.d V¥DS TL.) S932IS poHUN. ae ur paydeooe
Avpersuad soydiomyd Sagunosee TM souepioooe U1 syueTiayzis Teloueuy sy soredaid rom Aueduos “9° 2 SI SVIAIO

“siqSny pongnsy) oy
Joy FUUMOIO8 BIB DO .SoTApe SAYMMCoo TRMIOAUL,, JopUET JOU JTL I SM pastape sey apropaq] WOypTe quepuedspm spismo
s,2uSemQ se sonepuadepuy sy WTeyareUT O} spr NY “Camlopd..) TID w CA) sypnol wy emojed Sq penpne oze
SUMBSYLIS TEIOULAY $,surSeMG °C, SwAL..) sprepuerg Sunioday [eIsueuly TEUOREareuy WIM sovlepsosoe TL pozedaid ore
SHUSTISIEIS PRLOULUY SU pue LELEQ JO SJEUE]NG oy yo sme] oy Japan pezruesso Aueduioo Anpiqer pey any] © Ss] suTsenny)

 

“SHYTNY ONYNS/) § SUSU Jo one aip Jo rowssesse sJeMICe PUE B[GEUOSeaI E SI “UOHEReA 2qRTOF
JSOU 3] Se preBsl om TOMA STARS Moy Joqrma Loyenfea syz 0} aso[s Alea St TOR ~ OOO PIS SIZE ~ Joquane uonEneA
SFeIOAe 90g Tey) saaatjaq AueduioD ouj exer o7eIS9 [Ral WeNIC ay} Jo ssauenbedo sanejsl aty 30} Fulmoyye Jaye Daag

9

“SIUBTY PUBMS/) 8 ,SUBEUIO JO SNIBA SeRIAAR OT] SUQLPNOTSO BOY I PephpUl ssepequeAsH
SABY OM ‘SSOUISNG UOYRNTRA oyzIs9-[ear ou UY soueLIedxs yseA 8, TTL 0} soUaleyap Of “soIPNO RoNSHENs & ‘st A[qeqoid
poe aq Ae uOnenyes 8, Tir 2p sovateq Atedwiod ot) YSnompy “peajosod suorenyea sory otf LO posed woursFevew
AQIQETDI SATETAI OU} a100S 0} PSZTTUN OM BHI SANIOIqns [BMIOW] OT} FO SIsppoysseys Mo Woy Ajyoaredstren 0} Ajoro0r
Case 1:19-cv-02695-AT Document 3-7 Filed 03/29/19 Page 7 of 10

 

 

“SSO[2} [BIOURULY B SULASITIOR Jo sanos[qo sy
UII “TORO} UE Sq OL SNUNOO TIM PUE ALOT ore OM TOT IpiM ‘sy SHOLRA oT} 0} sMOCHEIeseud feu Suppew Jo sssuisng
oY] jnOgE Jos sITEIMStEs Joojas JeTO pue JeslApy [eIOUEULY op pue (ODD Wim Suoye) sursemo “peal stp Uy Jestapy
PROVEN SAY YM pure purely Ui Lely SsouIsng om) MIM “sUIseMIC Joy .UE] gq SsoUIsNg,, B OFM! Po[quiesse are “poyeoso SAR
OM SeIpMyS Supmaepd osoyeuys pure soyes “Buysyrew Iso pue vyep SUrosaroy Iq} JO []e “ATTVULY “sumeaNs srimenar poyaoloid
porersosse pur sysoo payafoud may] BLA Suope sywemieya jooford yuonyysuos feu pur esiaeld aq) jooTes 0} [epous peiouRUy
sjosforg suiSeurg 27) Sugepdn aq YIM Jeslapy Jeloueuty omy ‘sossoooid osoy WIM Alsnoeueynung “eajoaa Ayrempen
ose ja WorsnAsuoS pue jotrdoysasp Jo soset[g SOUEA a1y ‘adeqs sayz} pue saajcAo ued Jojset St) se pUe poUULiszep
are (oye ‘odeospuey Hrauureyroque ‘sjepoy ‘Tequspise:) ucmeye jos loud snore stp jo Juawooeld pus sadeys ‘sozis loexa

‘paford an] 107 ssasoid uBisep [PUL ot3 0] eynqiayuoCS pus
TIOTUT Je IOJORUOS peso 2q) Se OO WA Suope “ssesiApe pue symeynstioo sseqy “JayjesOL, ‘TUE]MSUOO Aygeqdsoye pue
JUEYNsuoS ayeyso [ear ¥ ‘Auedmioo Suussusus Suymstios v ‘Aneduros Suumyyd Je}seur B ‘o} payruuy] Jou eze Ing “epnyouT
S]URIMSUCS eseqT, “OsO[D [RISURIL @ Sumpess Oo} Pep are spIOTs ssoyM SiteHNSUOS pazyeioads roqjo jezaaes yurodde
of sud ospe suseEQ “pezeSio os syorpuds Sujoueny yueq op Ui wedionted e oq jou Avui Jo Aeul Josapy [ejoUEULy
ay ‘syueq peieass Suture SujoMeUy yg poyeorpuss aig azyues10 pus omyonys ‘sFupY Jaye eIeAas Suoure ‘oy ausemg,
Aq payiiodde st Jastapy [BIOueul Y “SULMOT[OF St Jo T[e IO STMOS SOALOAUT SSO[D TeIUeULy 2 72 SULALLE 70 sse0old aq],

“saseyg U1 podajsaap oq [Ta
polorg susemg sq, “(sxe yy OF SH ssonpod ‘SsuD JeyO Suoure "Yoiym) ,soseyd,, HE podopsaap shemye ysourye sre
yooforg suiseweg ayy jo edess pue szts a1 Jo syoaford se ~ symane 9S0[3 [RLOUBUL JeloAgs AT[eNsN — ,.950{D [FIOMEULY,, B Se
UMOUY TAA Be UT SofEMIMTNS sssooid ary “[nissasons vaT_A, “sseooid salsuedxa pur jno-uMelp “peyearduce “Fureansuos
-9UY & ST Hi ‘Sased [[e ISOUNe Ty Iodopaaap Aue Joy asyozexe TRIAL} B 4OU st SufouenLy joeforg Sumo Fo sssooid oy

paforg suIseUEQ sy Jo sfoAo juoudoyonop om] SaLMp VOTE OOPS o OSES
Atsyemrxordde oq [IM syuswernber Suomen yoolorg yead s,ouseuC Jey} syeumyse om ‘suondumsse queseid uo peseg
-Aapesr & yooforg suisemg ayy syeur 0} Jeplo U1 Ysyduroooe pue sseippe 04 Jepe [ELT # s} symeq WOR SuUeUE Iqep
parearpucs jo Apueurud pasodutos oq 04 pajoadxs st qorym Suroueary ysforg yosforg sursentg oy}. 1oy SujouraLy paforg,,
Sarpraosd symeq qons 205 soodsord ayy ssuiostp 07 sem orga Jo asod.md ayy “symeq euOnetuSIUT pure peso; Jofeud AueaE AAS
SUTTON LISAVS Jsed OY} JOAO SMOISSNIOSID puE sUTs9ur sNoOISUMU play oARY SsANNoaxe peDUeU DID pue Aueduoy sy],

 

SPUGIN FM ZHS!) PHL IO AGhyuoy  E

usmysnipe simber Ajsuynes sayeunyss 1s9q oy} pue secer1oy se Apyoexa dopaasp Ajazei
SITSAS SITY eq] suoyNES JusTaseuEU ‘seared eserp JO [Te 10,7 “Wieytaoun AYUSYM sie Ly] SAE FO Ways oy Nege
HOpEMYSS uo Supsyar synsor Suyioder prourny wus “uowspal sjuswaSerem To spuewep PALOMGIS JsOUr oy saopyd
monRordde aq] estwosq syUSWUS]EIS [EIOMET MO Jo Foipueysiopen we oF yeoW 9q 0} sMeseUET Aq perepisuoo cue
SIOSTY INS) $,suseMO Sumyea op joedser qua Hodei skp WI passnosip sepoyod sy, “syetiayels [PloueUy Yotts 04 sayou
OU} Hy s1sMasys [CSI] OINSO[ISIP OU] Se j[OMA SE SOUTIGRY Pe sjasse Jo spimoure paylodal ay jaye Jer suoNdumsse pue
SoWLUNsa TEU o} [eulaseuew somber sjuewers [elowemy asoyy yo woperedard ayy, “Gy wus sourpsooce ur poredoud
aie sJuOMIstIe]s [eIUENY s,sUIsemCO pus GY YOSN Wim souepicose ui pardaid om squomtezeys petoueny s,Anedueg oq],

3

“dV VDSO Wms
SOURPIOIOR Ul SHUSTIATEYS [ETOURUY payeprpostos $,Auedniacy ony Wo sHYSNy ONyMsy yp JO onyea sip SuIpsoded UT pomo>yos
aq 0] poyjent Smymosae yoo0s sy} Jo Aueduvo;) om astape Ayers o1 ver Sumo." podxs poseq gr) B oFesus
OL ayeatery Apaaioid spusym Aueduor ou) paw sysom omy Jxeu oy UNAM nOTde 5 Md otf) DAtadez 07 spodxe smisenicg
“SUISTISIE]S PRIGUEUY s.euseMIQ uo STYSNY jongAsy sap Jo anyea oy Suyproosi w pezi[yA aq o} potpeni Fupuncooe
yoerdmos yr pesos om Jo wommdo s.oMd TBM suiseng epicad 01 COMA.) LTT sedoojesnomeje song
JO SadlAIss oY} penejer sey ousewQ ‘TeuUEIsqns sl sIySTY JoMSf] ot Jo onfea om souls poe ‘presar snp UL

‘EP VO] Ws souepiooce Ul syueuISTEys [BIOUeDy peyepryosmos s,Aueduep
Sup IT papicos! 9¢ [LM SIqENy TLS] yt MOY SATOsel Pie ssoIppe om TILM paajosal si ABopopoyjeul SyAl oy} Joye ATO

~AWIOYS YEU! ST} To WoIsnpouce Peay F ye SALE 02 edxe 9 “SWATESTEYS [PlomeN yueRdmoo gy SH Ul syyeny
JOTLNSP) SL Fo STEA aTLIOAR OOO PIONS I LG 9A Soya Jo porjert joorL09 ayy SuTMTMAjap Apsantuyep sioyeq JuEyNsUOS
Suns: Sw AT SH TIM Fuynstes Apuasaid si surseuE WMenoeFerew Jo vormdo yuesead Frioseioy ayy SUTpUEISTLAION

“oTHOTAC] IOUpRE SH Woy wWapuedapur WOeUNASIep Tons syxSUI IsAy oO; TonesIGO
$,QUISEWQ SII] “JeTIEW Vt} UT WoRRAMMIsjep pue AloaTy s,suLseMO pomolAcl sey Hi Joye [HOM JoyeUr sity DO guido 700 [ym
emo “ITI “9D @ CHW) eqNo], 7 soja JOUpne juopusdapyy su Jo JUesuCo sy} USsge TOTIIdo sITy uf ysIsred you
[EM aoemaZeren nq Woy Wor Conngptos pepdes & se josT[s soneyEq SI To jesse apqreunyal ue se sIYBNY jonyNSy Sy
FO UOTENIRA SHEIOAR OOO'PT9STLS 20) prcce2 plmoys sursemd) Jenp Si ss0yoray, Tondo jusseld s JuSMASRUELE SUISELIC)
Case 1:19-cv-02695-AT Document 3-7 Filed 03/29/19 Page 8 of 10

 

~YSity Poe spUNy PUOUNSeAUT “Spuny UsTaIeACS WIM suogEUesord Jojseany Are paysnplOs sAzy om ‘sypoUT xEs
ysed STL BAO “DOD om} pie We Wt ApMby iopsaaul snouons sissegy «= -_ SUSE 10; saturn Qinby

 

“meSeuenl merod pus jueyNsuos wWemeTeueM! NOnSLYsHOS JuEyNsUCS Tuuseursus ‘reuuEld Jayseur
“laSTApe a]ujso-[Ral “iastape Aypeyidsoy “astape [eroueny & -FuIpHpout ‘styNOM [eleAes SETMON ay} UT sauAUOdde
JUBMsuCS [eIOTIO TelsAgs Bunyem aq o1 joodxa MOU oA, “syEYMsUOS Sey Toy sjesodord Jo sucyEIy
a[dy]NE PoMstAer SAUT PUL SMOTAISIUT JANSHeYXe paympues sae aA, «= - SILENT yuRpodMy WO

 

(LOL PEETOL
SIE 999) “STOT “1 AME MOT St VQ ol WH poyesounus syse} snOLBA JO surseMg Aq woLNIEXs SU JO} SteC]
JUSIISINSEAIA] S[SUIS SY] JET PUY WOs JOAUIMLIEAOL) 3qh ‘clot ‘Z Ac wo ‘sacge popUsy HMRpPAL YEE, &

“sfep Og pou Sq} UIA sonred omy Aq paacidde pare payncexe A[peutigy 3q 07 paysedxs
Aygeasaid Mow st PRYWOD-HD SLL WeyTD QOD oy fo Furuss pue uoisnpsaos emo} ayy a1oyeq usss -
(039 ‘Sutousy ‘FurAsams) ey1g SUSE olp ye SoMTATON [ENMU Jelones WiSeq MOU [TIM TELIC-DDD Susamssoc
otf WLM porsysider Mou st Wf) y) Souls ‘preBel sap Ul pu TeWIQ-DOD puke DOOD Tm diysuopeyss Zuppom
pood 2 ofue o} sanumves Ateduto> aq] “Caenig-990,) OTT AnedatoD (temp) srjoeRuoD payepyjosaeD
‘<repisqns Supetedo Meulg 5.999 pue suisewg usenjeq pomooxe aq 0} pesodosd (,30e900 DD],, 2)
yoeIWOS WOHINSsuOS ayy YeIp oO} adomg ui UU Mel sede] ayy peseSae sey ousemH PERO OOO E «

or

"MO[3q PSZHELWIOMS ore Stepeut
9804} Jo JaeLoduy aiowl ty Jo oMmos Jo smmE]s nassid sy] “oFewEape s,AmEduoD oy 0} sreyeU Ady Aueut Wo seomosor
pie poye ajqziepisuco papusdxe sey JUeHISFEUeW JUeUNAAOH oy) YIM Yq] 9} 0 SUIUBIS PLOT “7 19q0INQ OM BdUIg

RA BO A

“SOT SIGINT Se CjAeY poyoeps
SI Watteawdy Joppoysreyg sy) FO 2x} [TN SL “SOT PU FOL SIQIGXA Se Ojoiey poysene s] juousswy jongMsy otp fo
IKI [EY SUL “TOL PUE LOL SHAIGXY se O1sr0q porSeye si woursarsy juomtdojsaocy og] Jo 1x94 [POF SG], “syuawiesise Yous
JO SiXaq [THE 9tp 0} sowarayax Aq Aemme sy uz pegrenb st pur arsjdmoo 9q 0} odind jou seop Juauleelsy siepjoysieyg
at] lo/pue Memes y ings; oy) usuIssy yuoudopanacl sq JO WOHIpUOS Jo UIs} e Oy poder sp UT ooMaJayer ATTY

“2S0[D [EIOTEULY B JO UOISN[OUCS OU Je SI Pasposel aq Ded JoveM sity ou sanrayep Apu0
SUL iqep yaeq Sutouenty yoslorg szyersyel[os 0} SIS jonyAsy sit on Oy ANIGE sy JO yuewssesse yussoud $ smFeng
qoye AeW soos amr yey Ajueyeo ym yrpeld o} sumQ sTyy ye s[qissod jou st yt “TaAsMoY juoUlspEIs SuoFs1gy
arp SurpueysTplMON] “poforg eupseug sup oj 1qap yueq Surowenyy poforg Joy [ersw[jos se syueq oy Aq perspisuce
2q TM srySqy iongmsy su jo onpea QoO'FI9'SIZS 24 24 TepyuCO Apuosoid arqjereyp Sx jUSHISSEnETE SUPBETIC)

"S]USUIS]EIS [EISUEUL SH 0} Sa]0U BY] Ul 40 Jaoys souyeq
s,smisemg uo resdde sqyshy JonMsy] TONS FO oNjLA SY} 100 10 EYJEYA. WsT] 0} TUBAS[OIT SI Ht Fey] su 0] poyeoipul ose
SAR SYTEG sexy} srouLETM “polorg surSetE oe Joy seniioey iqep Surouenzy poforg poddns 0} yezaqey[oo se syptEq
at Aq palspisuce oq FIM ple] st Joao sIqery PayUsy S,suIsenICD Tey} payeoIpul sary ~ syepdn pure yeort O} anutIOS om.
TOYA, LA PUP ~ JOU Savy DOO ple [MeMeSEneU sUIseMC YOM BM silted [eMOYETIoPT pre peo] Jofem Anew aqy,

4” Sassy waloag ay] Pur ‘spusuasai8p papojad 4aylo JuRueaisy jonensy ays quaweaiy pesmudojadaqy
aty fo seapue’y ey} 0} uauuBisso un Suppnyour dundiuop yoaloig ait fo SyassD UTWLLAD 4940 Sisesaquy MLNIaS
fo dom <@ sySte sayy SuiSpajmouyon suapuay Yili SuauaaIay JSC] OfU] AaTUD J[OYS JUAUILIAAOD syt *”,,

suied Ireasyer UL

SaqEIS HOTA — WoUloaisy Joli] JO saydroug — Vcr eM 0} OZ BMpayog :a0g ospy “(sisatequ] ApLmosg stepueT ~ VC stp
JO ZZ asne[s) 996) “ouTseUIGQ Aq IsssoquT Atmos © JO yuesd yous Aue 03 JasuOd 04 ~ pur] aE JO Jot parysisal ay se —
WUSHILISAON St S9ST[Go IOIBING YC StL “eolord om 01 srepes’] 0} sySry onyMs/) $y! Wl saropUY AyMoes v FuypTETs aq FTL
sudeUCE wip seqeldimeyuoo Apes pue pSu9] a[quieplsuoo O JoyeU SHY ssssarppe (1'O] WIMPY -9eg) VC susemg oy,
“ASURLIOCU S[qelepIsuds Fo

aioyelaip st Surouwury yeforg yons poddns oj yereye]yoo se syueq snoLEA ayy Aq Past 9q []IM 10 TES — swqaTy poMyUsS 7) sya —
JOSSe OIQISUEIT 6 ,oUISeWIO 100 Jo JoyeyM Jo UoNsanb amp ‘srswemnber Suouemy yoolorg pasodoid Aue oy poodsor WIM

6
Case 1:19-cv-02695-AT Document 3-7 Filed 03/29/19 Page 9 of 10

 

 

 

 

 

 

 

 

 

 

 

 

wondiuoseq “ON Hq

 

zi
“mondiossc] pue aqumn swampy (0)
siqeordde yon (q}
aiqeordde JON (2)
“SHQIX A PUB spASWII}EFG [ENUCULY [96 Ws}]

 

“SSUYL DUS Jeo s,Anedaro*) stp mataal oO} pes ore siopsaauy “(VS
aT) TOIssIEMMOD eSueyoxy pue sayLMoag soyeIg POU aq) Mas ‘oul “ouFoEMI_ Jo (.SSuTTY DAS, of) ssayy s0yyo
BY PUNO} 9q Wes “OUT “OUTsEUIG Jo S}fMser PEIOIEUY pUE sseuIsng oy) Hope AeW Feu SIOJORy JoTIO pure Sysd Wo MOHEMOyUT
JRCOMIPPY “Hg UUOT Wo poder sm Jo sep o1p Joye ssue ACU Jel} aCMESIUMANIO Jo yoAS Ate JooWar Of Jeplo WH
S]TSuIETES SUDpOO-premioy Aue ayepdn 01 uerwest]qo ou aumsse am ‘mel afqeordde sopun pormbex aq Av se ydeoxg “yf
-g UOJ wo pods: si Fo ayep auy Fo se AUO yRads YoTyAs ‘syuetoyeys SuPpoop-prem1o] syy Uo souEl[e: snpun sazid OF Ou
poSm oi Slepear ple sioqyssAu] “uetsssereU Jo suondamsse poe pourmuaysp yo Jou sjumoule Jo sayeuryse ‘s]nsex any
JO S}sRoalo} UO posed are WT] MORLIAIOTMT Jaqjo pure ses{jeue pie spoey JTOLMS BO posed ale SPISIASIE]S ZUP[OO[-PIEMIO[
“SATTUFELISOUN ple SYSL op joolqns ore sjUSTIAIEIS asaq], “syoToyEys SEpoo|-premioy APHTApl Osye produn weymuis yo spo
pue ,seaa7]3q,, *, Aja], {,Soedionnue,, ‘.pmoys, ‘pres, *,Aenr, “sueyd,, ‘spueyal, ‘,sjoedxe, se yous sployy “sineweqEys
Suppoof-pzeaiof aq 0} pauleep aq Ava ‘syoey TeoHOysTY JOU ae yer podau sTyi Ul PSUrE}EOS SUSTUATEIS “CEG JOVY ULOpOy
TONRSNy SOMLMIVS SVATIY OU) FO BUTTESUE oT UNE SyUSTIO}E]s SUP[OO]-PeMioy Wewios ABU Y-g WLIO, UO UOdsl SILL,

 

Russe G SURO] pAemiog

tt

“uoyeduioo eati MOT SI Held s1dayeyg sursenig sSed ggz ATsyeumxoidde
sq Hoye sm o} peru Apemopred sem selousSe yuowmtueaos pue sofmedmos Fo APeLA Spl B Joy
quegynstos Smumeyd s1Fayens uMOUy [Ja B SE ON ‘UEpUELy “Al “AURduIc| ay] pure ouTsEUIC 10F UeTY OBSIENS
ysngol & Surdojsaap Oo} Hoye pue sul] Jo Wore S81] & payoasp sazy Tepureyy weg “JOpenq Sutseurpy Andecy
SH pue UEYOI URLY Topo] SuseME] s.SUBeMIO “pIOZ Ieqowg surg = Weg saw. g WseMO BL

 

“SIOSIAPE PUB SIONUEY FUSWISOAM O]eS9-fear IsTPEIoads Sq payepdn japowt
[eloueNy yeUIswl mo pey savy pue Apres ATIqIseay me oO] aepdn Ayred pimp juapusdepnr ue pozepdurce sary am
sumo Aueur jsed ayy Suump ‘saoqe paquasap spodes uoren[ea piel sarty ap OLWORIppetl «=SsipmAgpayepdyy oe

Jusmdojaasp $s joolorg sutSeniCg stp Joy senitpiory.
qsp Fusueug yofosd Surpracid 1op syueq yons ye emnedde ose] e passomIM sazy oA “SyTEG FEUOHEUISIUT
pue eso; Jofeur TIM ssipjeemr snoleume ‘4onpios oy oMUyUOS [Lm pues “pajonpuoe saey om ‘syuOU xis sed
21D J8AO “DOD olf pue tewmg w AEpinby Sappreq snouLlous os]e st seq],

 

-Zu1Fue om SuUOISsHISIP JOPSAAMI asay], ‘SUTEUIC Ul siosoaTAT Gino Furm0saq WI yssss] JO Joagy Ysty e
PoyecIpUl Savy OTA ‘Soper gery paruayy stp paz teh “Biqery Ipheg GreMmy “weWD Uy STeRPIATpUl TOM Jou
Case 1:19-cv-02695-AT Document 3-7 Filed 03/29/19 Page 10 of 10

 

 

 

vE

OHIO saynosxy
JON[D pue wapisarg
“pieog aqy yo uemLyeqD
ueyorg “f YUeLy
DEqogy “f yweLy /s/ A

Quensioy)
20 VUISEMO
E107 “6 Aly :pared]

“pezuiogyne Ajnp opMarey potisisrapum stp Aq F[eqoq Sit uo powsrs
aq oy rods: say pasnes Amp seq juenstsoy otp ‘peg, JO PY sduRYyOXY satumoag sty JO sywauemMber atp o} juensMY

SHYWLLVNOIS

£1
"T10z ‘Te Sel Uo Das OUP TIM peyy Weg ULIOT
Wo plodsy jusrms s,sujseUIG O1 TIqIyXs De se papy sem Adoo aotarajes ¢ pie OyoIOTA PoUeIeyeI
Aq ulsiey payerodicom paz 110z ‘og Jaqmeidag popus porad oy sof O-OT Woy wo podey
Apopenb s ,sutSemic 04 Wqnyxe Ue sz 110z “g Jeqmeaon GO OAS om TIM poy ATsmOoLAcrg (s)

"Y-9 WO 7 Wo podey yeu
s,sUIsemg op ug Adoo gouarayar & SB P1OZ “7 JaqoIDO WO OAs ou WIM pory Apsnolnarg @)

“oyessuy souaiaqex Aq Uleroy pogerodioonl pure 3y-g WLIO; 00
podsy jermo S,JUISewIC O} WON ue se PLOT “Z IaqoyIG UO HAS oth GM payy Apsno sig wD

 

 

 

 

 

 

 

 
